Act No. 221, Pub. Acts 1935, is a criminal statute and, therefore, must be strictly construed. Its purpose is to set up conditions under which fish may be captured by commercial fishermen for profit and it is to be read accordingly. It is not to be construed as providing a game of wits between fishermen and fish nor to make rules for a sport. The question is not whether defendant's net ought to be prohibited as favoring the fisherman but whether it is condemned by the act.
Mr. Justice NORTH construes the statute in connection with the "purpose sought to be accomplished *Page 479 
by the legislature," but fails to state the purpose. I assume that his conception of the purpose of the act is to give a captured fish a chance to escape over the top of the net. But this idea seems to be effectually negatived by the inclusion of pound nets in the prohibition against covering. Pound nets may extend from one to four feet above the surface of the water. Can it be said that the legislature exercised its solemn and sovereign power for the benefit of fish sufficiently acrobatic to scale such heights?
The act cannot be viewed as so definitely stating a purpose as to justify a judicial amendment of it by construction. It must be read as it is written. In using the word "covered" the legislature attached no limitations thereon, such as "partially," "substantially" or otherwise. Taken in its plain and ordinary meaning, it means "wholly" covered, not necessarily to the last fraction of an inch but at least to the extent where an opening is not a mere subterfuge. There was no showing that an opening eight feet square in the top of the net is not ample to permit any known fish in the named waters to escape from it or to otherwise fulfil any imagined purpose of the act.
If the legislature intended to probit the use of such a net as defendant's, it would and could easily have so provided.
The net was not in violation of the statute. The judgment should be set aside and defendant discharged. *Page 480